internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc intl plr date date legend index number number release date in re taxpayer entity collectively entities cpa firm date a date b dear this replies to a letter dated date in which taxpayer requests an extension of time under sec_301_9100-3 to file the agreement and certifications described in sec_1_1503-2 for the losses_incurred by entities for the fiscal_year ended on date a the information submitted for consideration is substantially as set forth below the ruling contained in this letter is predicated upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process during the fiscal_year ended on date a taxpayer was the domestic owner of the foreign entities which generated federal tax losses taxpayer represents that each entity constitutes a separate_unit as described in sec_1_1503-2 taxpayer further represents that it was eligible to file the election described in sec_1_1503-2 to claim the deduction for the dual consolidated losses of these entities for the fiscal_year ended on date a in re plr taxpayer relied on cpa firm for tax_advice including the filing_requirements involving the use of losses under sec_1503 cpa firm prepared taxpayer’s form_1120 consolidated tax_return for the fiscal_year ended on date a but failed to attach the required statements to form_1120 as required by sec_1_1503-2 during the preparation of form_1120 for the short_year ended on date b cpa firm realized that a dual_consolidated_loss statement should have been filed with the prior fiscal year’s return sec_301_9100-1 provides that the commissioner may grant a taxpayer a reasonable extension of time to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i under the standards set forth in sec_301_9100-3 sec_301 -1 b defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301_9100-3 provides standards for extensions of time for making regulatory elections sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government in the present situation sec_1_1503-2 fixes the time to file the agreement and certifications therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the standards set forth in sec_301_9100-3 based on the facts and circumstances of this case we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time until days from the date of this ruling letter to file the agreement and certifications described in sec_1_1503-2 for the losses_incurred by entities for the fiscal_year ended on date a the granting of an extension of time is not a determination that taxpayer is otherwise eligible to make the election sec_301_9100-1 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent no ruling has been requested and none is expressed as to the application of any other section of the code or regulations to the facts presented in re plr pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to taxpayer sincerely s allen goldstein allen goldstein reviewer office of the associate chief_counsel international
